Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that the form of the indorsement, together with the correspondence in evidence, constituted some substantial evidence that the plaintiff accepted the notes in suit with the understanding that the defendant had indorsed them so as to bind the estate, and not himself individually, and that, therefore, the trial justice should have submitted that question to the jury and not have directed a verdict for the plaintiff. Thomas, Stapleton, Mills, Rich and Blackmar, JJ., concurred.